ORDER
PER CURIAM.
Chalanda Garrett appeals from the circuit court’s judgment upholding the administrative revocation of her driving privileges for refusing to submit to a chemical analysis of her breath under Missouri’s Implied Consent Law. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the circuit court was supported by substantial evidence, was not against the weight of the evidence, and did not erroneously declare or apply the law. Velluto v. Dir. of Revenue, 383 S.W.3d 14, 17 (Mo. App. E.D. 2012). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).